Citation Nr: 1549476	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right thumb disorder, to include as secondary to left knee internal derangement.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to left knee internal derangement.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee internal derangement.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to left knee internal derangement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned by videoconference at a Board hearing in January 2015.  A Board Hearing Transcript (Tr.) has been associated with the claims file.

The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran currently has a right thumb disorder, and evidence indicates that it is as likely as not a result of an in-service injury.

2.  The Veteran currently has a lumbar spine disorder, and evidence indicates that it is as likely as not caused by service-connected left knee internal derangement.

3.  The Veteran currently has a right knee disorder, and evidence indicates that it is as likely as not caused by service-connected left knee internal derangement.

4.  The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has a current disability of the right hip.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thumb disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.

4.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a February 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations, and the elements required for establishing service connection on a secondary basis.  The claims were last adjudicated in the May 2013 Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, the Veteran's personal statements, and his personal hearing testimony.

The Veteran attended a VA examination for the issues on appeal in April 2012.  The examiner provided detailed findings relevant to the issues on appeal, and the Board observes that the examination and opinion appears thorough and adequate regarding the issues decided herein, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).

Lastly, during the January 2015 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Since the hearing, the Veteran has submitted additional evidence, with waivers of initial review by the Agency of Original Jurisdiction.

II. Right Thumb Disability

The Veteran contends that he has a right thumb disorder that began during his active duty service and has been aggravated by his service connected left knee internal derangement.  The Veteran testified that he first injured his right thumb during karate training at Fort Belvoir, Germany in 1975.  Board Hearing Tr. 3.  He stated that he further injured his thumb starting in 1988 when he began falling and bracing himself with his arm to break the fall.  Id. at 5.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

After reviewing all of the evidence of record, the Board finds that the criteria for establishing entitlement to service connection for a right thumb disorder have been met.

The Veteran clearly has a current disability, as he was diagnosed with mild chronic right thumb sprain at his April 2012 VA examination.  

The Veteran has also incurred an in-service injury.  The Veteran's service treatment records show that in October 1975 he was treated for a right hand injury, including his index finger and thumb.

Lastly, the evidence of record contains competent and probative medical evidence establishing a causal relationship between the current disability and the in-service injury.  The April 2012 VA examiner found that the claimed condition was at least as likely as not incurred in or caused by an in-service injury, event, or illness.  He explained that there were medical records dated in October 1974 and September 1986 that provided evidence of an in-service injury to the right thumb, and therefore it was at least as likely as not that the right thumb condition was related to the right thumb injury noted in service.  There is no medical evidence of record which conflicts with the findings of the April 2012 VA examiner.

The Board therefore finds that there is sufficient evidence of record to indicate that the Veteran first experienced injury to the right thumb during active duty service and that his currently diagnosed right thumb disorder is related to such in-service injury.  As such, the criteria for service connection for a right thumb disorder are met.  See 38 C.F.R. § 3.303(a).

III. Lumbar Spine and Right Knee Disabilities

The Veteran contends that he has disorders of the lumbar spine and right knee which began during his active duty service or, in the alternative, have been caused or aggravated by his service-connected left knee internal derangement.  The Veteran testified that he injured his lumbar spine in 1975 in Stuttgart, Germany and was treated and given X-rays.  Board Hearing Tr. 8.  He also stated that he has been told by his physician that his current back problems are directly related to the frequent falls he has had.  Id. at 12.  The Veteran described how his right knee has to take the "support role for both sides" when he walks because of his instability on the left side and that he has felt pain in his right knee ever since his left knee was placed in a cast in service.  Id. at 16-17, 19.  He also stated that his falls have caused his knee to swell and the strain of walking causes burning and swelling.  Id. at 22-23.

The Veteran has been service connected for left knee internal derangement with degenerative joint disorder since March 16, 1998, and it is currently evaluated as 50 percent disabling.  He has also been assigned an additional 10 percent evaluation for left knee subluxation and instability, effective September 17, 2008.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected on an aggravation basis.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board finds that the criteria for service connection under 38 C.F.R. § 3.310(a) have been met.  The Veteran has current disabilities of the lumbar spine and right knee, diagnosed by the April 2012 VA examiner as right knee early osteoarthritis and lumbar spine intervertebral disc syndrome with sciatica, degenerative disc disease, and facet joint arthropathy.

The April 2012 VA examiner also found that these disabilities were at least as likely as not caused by his service-connected left knee disability.  As rationale, he noted that the Veteran sustained a lumbar spine injury due to a fall in 2002 caused by his left knee, as well as that the Veteran had an antalgic gait, which affected his right knee, and that favoring his right knee caused pain in his back.  There are no conflicting medical opinions to the April 2012 VA opinion of record.

Thus, the Board finds that there is probative evidence of record that the Veteran has current disabilities of the lumbar spine and right knee, and that they are proximately caused by his service-connected left knee internal derangement.  Hence, entitlement to service connection for a lumbar spine disorder and a right knee disorder is warranted.  See 38 C.F.R. §§ 3.310(a).

IV. Right Hip Disability

Lastly, the Veteran contends that he has a right hip disability that was either incurred during service or has been caused or aggravated by his service-connected left knee internal derangement.  The Veteran testified in January 2015 that his right hip problems began with his injury in Germany in service, and that he has had continuous symptoms since that time.  Id. at 14-15.  The Veteran has submitted written statements indicating that he had pain and flare-ups in his right hip caused by falling when his left leg gave out.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records are silent for any complaints or treatment related to the right hip.

The Veteran's VA and private treatment records do not contain any diagnoses pertaining to the right hip.  December 1998 X-rays of the bilateral hips found normal osseous and soft tissue structures of the pelvis.  Both hips were unremarkable without evidence of fracture or dislocation.  A February 2002 private evaluation found normal range of motion in the bilateral hips and no local tenderness.  No diagnosis of the right hip was given.  In June 2012, the hips were noted to be symmetrical with good ranges of motion.  A September 2012 VA examination found impairment of the ankle, knee, and lower leg, but not of the hip.  A January 2015 private evaluation notes pain/soreness on the right hip, but no diagnosis pertaining to the right hip was given.

At an April 2012 VA examination, the examiner did not find any diagnosis of a right hip condition, although the Veteran reported having an antalgic gait and that his hip impacted his ability to stand, walk, or run for a prolonged time.  Physical examination found no limitation of motion, other functional limitation, decreased muscle strength, or other abnormality of the hip.  Right hip X-rays showed normal bony alignment, maintained joint space, no evidence of fracture, and no abnormality.  The examiner stated that the Veteran's hip pain was most likely referred pain due to his lumbar spine condition which radiated to his hips.

In light of the evidence of record discussed above, the Board finds that the record contains no competent medical evidence indicating that the Veteran currently has, or at any time during the appellate term has had, a diagnosed right hip disorder.  As mentioned above, the law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have a right hip disability, there is no valid claim for service connection.  Id.; see also Gilpin, 155 F.3d 1353.

In this regard, the Board finds that the April 2012 examination report provides an adequate medical opinion which states that the Veteran does not currently have any right hip disorder.  The examination was performed by a competent examiner based on a personal examination of the Veteran, as well as on review of recent X-ray findings, and he specifically found that the Veteran had a normal right hip.  He afforded full consideration of the Veteran's documented medical history and his assertions, including noting that the Veteran had gradual onset worsening right hip pain since 2000, and the opinion is consistent with other evidence of record.  The Veteran's VA and private treatment records show no diagnoses or clinical treatment specifically for the right hip.  The Veteran has not indicated that he has ever received a diagnosis for his right hip, and when asked whether he had, he indicated that he had primarily just experienced symptoms related to his right hip.  Board Hearing Tr. 14.  Hence, the Board accepts the April 2012 medical opinion as fully persuasive evidence on the current disability question.   See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.).

The only evidence indicating that the appellant may currently have a right hip disability lies within the lay statements of the Veteran himself.  To the extent that the appellant's assertions are advanced to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of pain.  Questions of medical diagnosis and causation of disabilities not capable of lay observation or sensory perception remain within the province of medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a complex medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding either the nature or etiology of the Veteran's complaints have little probative value, and the April 2012 VA examiner's opinion that the Veteran does not have a right hip disability is afforded greater probative weight.  The Board further notes that while the Veteran has credibly asserted that he sometimes has pain in his right hip, and he is competent to state these observable symptoms, that pain alone is not a disability for which VA compensation can be rewarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).

For all the foregoing reasons, the Board finds that the claim of entitlement to service connection for a right hip disorder must be denied.  While there is no legal basis for granting entitlement to service connection for a right hip disorder at this time, the Board notes that if the Veteran's right hip symptoms later result in a diagnosis of a disability, he is free to file a new claim for service connection.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for chronic right thumb strain is granted.

Entitlement to service connection for lumbar spine intervertebral disc syndrome with sciatica, degenerative disc disease, and facet joint arthropathy is granted.

Entitlement to service connection for right knee osteoarthritis is granted.

Entitlement to service connection for a right hip disorder is denied.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


